                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


NICHOLAS KYLE SCHERER,

             Plaintiff,

      v.                                              Case No. 18-CV-1973

JANE DOE,

             Defendant.


                                       ORDER


      On February 19, 2020, U.S. District Judge William Griesbach screened

plaintiff Nicholas Kyle Scherer’s complaint and allowed him to proceed on a claim

against Jane Doe Nurse based on his allegations that she provided objectively

unreasonable medical care to him while he was a pretrial detainee at the Kenosha

County Jail. Because Scherer did not know the name of the nurse, Judge Griesbach

named Kenosha County Sheriff David Beth as a defendant for the limited purpose of

helping Scherer learn the Doe defendant’s name.

      On June 15, 2020, the court ordered Scherer to identify the Doe defendant by

July 2, 2020. The court warned Scherer that, if he did not identify the Doe defendant

by that date or explain to the court why he was unable to do so, the court would

dismiss this case based on his failure to diligently pursue it.

      On July 2, 2020, Scherer filed a copy of a document that he says he sent to

Sheriff Beth. (ECF No. 13.) The document contains two interrogatories. One requests




        Case 2:18-cv-01973-WED Filed 07/07/20 Page 1 of 3 Document 14
the name of the nurse who treated him at the jail. The other asks for “all information

available on the treatment provided” to Scherer while he was at the jail. (Id. at 2.)

The document is dated June 8, 2020, but is not signed.

      Scherer includes no explanation along with the document. Although the

document is dated June 8, it is not clear when Scherer sent it to Sheriff Beth’s lawyer.

The court infers that Scherer has not yet received a response from Sheriff Beth and

that he is not yet able to identify the Doe defendant. The court will extend the

deadline by which he must identify the Doe defendant.

      Finally, the court reminds Scherer that Judge Griesbach named Sheriff Beth

as a defendant for the limited purpose of helping him identify the name of the Doe

defendant. Sheriff Beth is not obligated to respond to discovery requests seeking

information outside of that limited topic. Accordingly, he need not respond to

Scherer’s request for “all information available on the treatment provided” to him

while he was at the jail. Scherer can serve discovery requests about the merits of his

claim after he identifies the Doe defendant, she is served with his complaint, and the

court enters a scheduling order.

      IT IS THEREFORE ORDERED that Scherer identify the name of Jane Doe

Nurse by August 14, 2020. If he does not or does not explain to the court why he is

unable to do so, the court will dismiss his case based on his failure to diligently pursue

it.




                                            2



        Case 2:18-cv-01973-WED Filed 07/07/20 Page 2 of 3 Document 14
Dated in Milwaukee, Wisconsin, this 7th day of July, 2020.

                                      BY THE COURT:




                                      WILLIAM E. DUFFIN
                                      U.S. Magistrate Judge




                                  3



 Case 2:18-cv-01973-WED Filed 07/07/20 Page 3 of 3 Document 14
